Citation Nr: 1728037	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for service-connected residuals of a back injury with degenerative disc disease, herniated disc, and status post laminectomy (referred to hereinafter as "back disorder") rated at 10 percent prior to December 13, 2016, and 20 percent disabling as of December 13, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision in which the Department of Veterans Affairs (VA) Appeals Management Center (AMC) implemented the Board's August 2011 decision that granted service connection for the Veteran's back disorder.  In the September 2011 rating action, the AMC then assigned an initial evaluation 10 percent.  The Veteran appealed this latter determination.  In June 2016 and again in December 2016, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for additional consideration. 

Following the most recent remand of December 2016, the RO in a March 2017 rating granted a 20 percent rating for the back disorder, effective December 13, 2016 and also granted service connection for an associated radiculopathy of the left lower extremity with a 10 percent rating assigned (also effective December 13, 2016 according to the rating Code sheet although the rating decision gave an effective date of December 2, 2016 for the radiculopathy grant).  

This matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision by the Board, the Veteran notified the Board in a signed and written statement of his intent to withdraw his appeal concerning the issue of entitlement to an increased initial rating for service-connected back disorder rated at 10 percent prior to December 13, 2016, and 20 percent disabling as of December 13, 2016.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased initial rating for service-connected back disorder rated at 10 percent prior to December 13, 2016, and 20 percent disabling as of December 13, 2016 are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  

In a VA Form 21-4138 received April 3, 2017, the Veteran stated the following. "In response to VA Letter 397/JT dated March 16, 2017, I request to withdraw my appeal."  This statement was signed and dated by the Veteran.  The Board notes that the VA letter referenced by the Veteran is a rating notice notifying him of the grant of an increased rating to 20 percent disabling for the back disorder as well as a grant of service connection for an associated radiculopathy of the left lower extremity.  

Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of this matter is dismissed.  

	(CONTINUED ON NEXT PAGE)



ORDER
The appeal is dismissed. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


